                                                                                                                     1 Joel E. Tasca
                                                                                                                       Nevada Bar No. 14124
                                                                                                                     2 Lindsay Demaree
                                                                                                                       Nevada Bar No. 11949
                                                                                                                     3 BALLARD SPAHR LLP
                                                                                                                       1980 Festival Plaza Drive, Suite 900
                                                                                                                     4 Las Vegas, Nevada 89135
                                                                                                                       Telephone: 702.471.7000
                                                                                                                     5 Facsimile: 702.471.7070
                                                                                                                       tasca@ballardspahr.com
                                                                                                                     6 demareel@ballardspahr.com

                                                                                                                     7 Attorneys for Defendant
                                                                                                                       Discover Bank
                                                                                                                     8

                                                                                                                     9

                                                                                                                    10                          UNITED STATES DISTRICT COURT

                                                                                                                    11                                 DISTRICT OF NEVADA

                                                                                                                    12 MAXINE VALORA MATHES,                        CASE NO. 2:19-cv-00676-GMN-BNW
                    1980 FESTIVAL PLAZA DRIVE SUITE 900


                                                                                    702.471.7000 FAX 702.471.7070
                                                          LAS VEGAS, NEVADA 89135
BALLARD SPAHR LLP




                                                                                                                    13          Plaintiff,

                                                                                                                    14 v.                                           STIPULATION AND ORDER TO
                                                                                                                                                                    EXTEND TIME FOR DISCOVER BANK
                                                                                                                    15 DISCOVER BANK,                               TO RESPOND TO PLAINTIFF’S
                                                                                                                                                                    COMPLAINT
                                                                                                                    16          Defendant.
                                                                                                                                                                    (Third Request)
                                                                                                                    17

                                                                                                                    18          Defendant Discover Bank’s (“Discover”) response to Plaintiff Maxine Valora

                                                                                                                    19 Mathes’ complaint currently is due June 3, 2019. Plaintiff and Discover stipulate

                                                                                                                    20 and agree that Discover has up to and including June 17, 2019 to respond to

                                                                                                                    21 plaintiff’s complaint.   The parties request this additional time so Discover may

                                                                                                                    22 continue to investigate plaintiff's allegations and the parties may continue discussing

                                                                                                                    23 a potential early resolution of the claims asserted against Discover.

                                                                                                                    24

                                                                                                                    25                              [Continued on following page.]

                                                                                                                    26

                                                                                                                    27

                                                                                                                    28


                                                                                                                         DMEAST #37705596 v1
                                                                                                                     1 This is the third request for an extension, and it is made in good faith and not made

                                                                                                                     2 for purposes of delay.

                                                                                                                     3 Dated: May 27, 2019

                                                                                                                     4 BALLARD SPAHR LLP                             HAINES & KRIEGER.
                                                                                                                     5
                                                                                                                       By: /s/ Lindsay Demaree                       By: /s/ David Krieger
                                                                                                                     6 Joel E. Tasca                                 David H. Krieger
                                                                                                                       Nevada Bar No. 14124                          Nevada Bar No. 9086
                                                                                                                     7 Lindsay Demaree                               Rachel Saturn
                                                                                                                       Nevada Bar No. 11949                          Nevada Bar No. 8653
                                                                                                                     8 1980 Festival Plaza Drive, Suite 900          8985 S. Eastern Avenue, Suite 130
                                                                                                                       Las Vegas, Nevada 89135                       Henderson, Nevada 89123
                                                                                                                     9                                               Attorneys for Plaintiff
                                                                                                                       Attorneys for Defendant
                                                                                                                    10 Discover Bank

                                                                                                                    11

                                                                                                                    12                                  ORDER
                    1980 FESTIVAL PLAZA DRIVE SUITE 900


                                                                                    702.471.7000 FAX 702.471.7070
                                                          LAS VEGAS, NEVADA 89135
BALLARD SPAHR LLP




                                                                                                                    13                                  IT IS SO ORDERED:
                                                                                                                    14

                                                                                                                    15                                 UNITED STATES DISTRICT/MAGISTRATE JUDGE
                                                                                                                    16
                                                                                                                                                       DATED:        June 3, 2019
                                                                                                                    17

                                                                                                                    18

                                                                                                                    19

                                                                                                                    20

                                                                                                                    21

                                                                                                                    22

                                                                                                                    23

                                                                                                                    24

                                                                                                                    25

                                                                                                                    26

                                                                                                                    27

                                                                                                                    28


                                                                                                                         DMEAST #37705596 v1                     2
